             Case 8:19-cv-00836-JVS-DFM Document 1 Filed 05/06/19 Page 1 of 10 Page ID #:1



                1   LEWIS BRISBOIS BISGAARD & SMITH                        IT,P
                  REBECCA R. WEINREICH, SB# 155684
                2   E-Mail : Rebecca.Weinreich@lewisbrisbois.com
                3
                  ANGELA A, ZANIN, SB# 229149
                    E-Mail : Ansela.Zanin@lewisbrisbois.com
                4 633 West 5'h S-treet, Suiti+OOO
                  Los Angeles, California 90071
                5 Telenhone: 2 13,250. I 800
                  Facsimile: 213.250.7900
                6

                7   Attorneys for Plaintiff TRAVELERS
                    PROPERTY CASUALTY OF AMERICA
                I
                9                                 UNITED STATES DISTRICT COURT
               l0           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
               1l
               t2 TRAVELERS PROPERTY                                     CASE NO.
                    CASUALTY COMPANY OF
               13   AMEzuCA, a Connecticut corporation,                  COMPLAINT FOR
                                                                         DECLARATORY RELIEF AND
               t4                                                        REIMBURSEMENT
                                         Plaintiff,
               l5
                             VS.
               16
                    CALIFORNIA REPUBLICAN
               t1 PARTY,      a California non-profit
               18   organization; JOSEPH PETE
                    CHAVEI an individual; ABRAHAM
               t9   CHAVEZ, an individual; and DOES I
                    through 50,
               20
                                         Defendants.
               2l
               ))
               23            COMES NOW plaintiff Travelers Property Casualty Company of America

               24 ("Travelers") files the following Complaint against defendants California

               25 Republican Party ("CRP"), Joseph Pete Chavez and Abraham Chavez (Joseph and

               26 Abraham Chavez shall be collectively refened to as the "Chavezes") as follows:

               27                                               PARTIES

LEWIS          28             1.         At all times mentioned. Travelers was a Connecticut Corporation with
BRtSBOtS
BISGMI?D            4821-2619-6885   I                               1

&stuflH [P                                  COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
           Case 8:19-cv-00836-JVS-DFM Document 1 Filed 05/06/19 Page 2 of 10 Page ID #:2



              I   its principal place of business in Hartford, Connecticut.
              7            2.          Travelers is informed and believes and based thereon alleges that CRP

              3   is a California Non-Profit Corporation with its principal place of business in

              4   Sacramento, Califomia.

              5             3.         Travelers is informed and believes and based thereon alleges that

              6   Joseph Chavez is an individual residing in Orange County, California.

              7             4.         Travelers is informed and believes and based thereon alleges that
              8   Abraham Chavez is an individual residing in Orange County, Califomia.
              9                                        NATURE OF ACTION
             10             5.         Travelers issued three policies to the CRP during the policy period   of
             ll   January 1,2016 to January 1,2017:           (l)   Commercial Automobile policy number BA-
             t2 l5D140A ("Auto Policy"); (2) Commercial General Liability policy number P-630-
             r3 145D140A-TIL-6 ("CGL Policy"); and (3) CommercialExcess Liability (Umbreila)
             t4 policy number CUP- I 54D140A ("Excess Policy"). True                  and comect copies of these
                                                        ('B"
             t5 policies are attached as Exhibits '64,"               and   "C" respectively and incorporated by
             t6 reference. These policies are collectively referred to as "the Travelers policies."
             l7             6.         CRP and the Chavezes were named in the iawsuit Richard Ruehle ancl
             l8   Christel Gibbins v. Joseph Pete Chavez, et al., Orange County Superior Court Case
             l9   No. 30-2017-00912044-CU-PA-CJC, alleging causes of action for: (1) motor
             20 vehicle; (2) general negligence; (3) negligent entrustmen! and (4) loss            of
             2l   consortium ("Underlying Action"). The plaintiffs in the Underlying Action claim
             22   injuries as a result of an accident on August 5,2016. A true and correct copy of the
             23   complaint in the Underlying Action is attached as Exhibit "D" and is incorporated
             24 by reference.
             )<             7.         CRP and the Chavezes sought coverage for the Underlying Action fiom

             26 Travelers under the Travelers policies. Travelers is defending CRP in the
             1n   Underlying Action under a reservation of rights. Travelers is not defending the

LEWIS        28 Chavezes in the Underlvins Action. Travelers seeks a declaration that it has no
BRISBOIS
BISGAARD          482r-2619-6885   |
&WTTHtIP                                  COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
           Case 8:19-cv-00836-JVS-DFM Document 1 Filed 05/06/19 Page 3 of 10 Page ID #:3



              I obligation to defend or indemnify               CRP or the Chavezes in the Underlying Action,
              )   and that Travelers is entitled to reimbursement for any and all amounts it has

              3   expended or            will   expend in defending CRP in the Underlying Action.

              4                                        JURISDICTION AND VENUE
              t              8.          This Court has federal diversity jurisdiction over this action pursuant to
              6   28 U.S.C. $$ 1332(a), 1441,and 1446. Specifically, this Courthas federal diversity

              1   jurisdiction pursuant to $ 1332 because: (1) the amount in controversy exceeds
              8   S75,000.00 exclusive of interest and costs; and (2) there is complete diversity
              9   between Travelers on the one hand, and CRP and the Chavezes on the other.

             10              9.          Venue is proper in this District under 28 U.S.C. $ 1391(a) because the
             1l Underlying Action is pending in this District             and, upon information and belief, the

             t2 accident at issue in the Underlying Action was in this District,            and the Chavezes are

             13   residents of this District.

             t4                                          FACTUAL ALLEGATIONS
             15                                               Underlvine Action
             t6              10.         Plaintiffs Richard Ruehle and Christel Gibbins sued the CRP and the
             l7   Chavezes in the Underlying Action for alleged injuries as a result of an accident on

             18 August 5,2076, on the 91 eastbound at Gypsum Canyon Road in Anaheim,

             l9 California. Plaintiff              Richard Ruehle alleges he was traveling eastbound on the 91 on
             20 his Yamaha motorcycle when he was struck by a Chevrolet Malibu driven by

             2l   defendant Joseph Chavez, and "owned and operated by" defendant Abraham
             11   Chavez.

             23              1   I   .   Plaintiff Christel Gibbins in the Underlying Action is the wife of
             24 Richard Ruehle, and claims she is "deprived of the love, companionship, affection,

             25 society, comfort and solace of her husband."

             26              12.         On the day of the accident, the Chavezes were working as precinct
             27 walkers under independent contractor agreements with the campaign of Eric Linder

LEWIS        28 for Assembly. At the time of the accident, they were retuming from their lunch
BRtSBOIS
BISGMRD           482r-26 19-6885,   |                              ?
&SMIHITP
                                            COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
            Case 8:19-cv-00836-JVS-DFM Document 1 Filed 05/06/19 Page 4 of 10 Page ID #:4



               I    break to continue precinct walking.

               2              13,        CRP did not employ or request any of the services of the Chavezes
               3    related to the activities they were engaged in at the time of the incident. CRP did

               4    not hire, fire, rectuit, pay, train, schedule the hours, or determine where the
               f,   Chavezes would            work. Neither of the Chavezes had either an employment
               6    agreement, or an independent contractor agreement with CRP.

               7              14.        CRP did not own the 2004 Chevy Malibu involved in the Underlying

               8 Action accident. CRP did not loan any vehicle to the Chavezes, particularly a2004

               9    Chevv Malibu at anv time.
              l0
              11              15.        The Auto Policy provides in pertinent part as follows:

              t2                         8.     Hired "Autos"   Only                    Only those "autos" you
              13                                lease, hire, rent or   borrow, This does not include
              l4                                any "auto" you lease, hire, rent or borrow from any

              l5                                of your "employees", partners (if you are              a

              16                                partnership), members (if you are a limited liability

              l7                                company) or members of their households.
              18                         9.     Non-owned "Autos" Only those "autos" you do not
              19                                own, lease, hire, rent or borrow that are used in
              20                                connection with your business. This includes
              2l                                "autos" owned by your "employees", partners                    (if
              22                                you are a partnership), members (if you are                a

              23                                limited liability company) or members of their
              24                                households but only while used in your business or

              25                                your personal affairs.
              26
                                                                         :1.   *   :F




              27                         SECTION II     -   COVERED AUTOS LIABILITY

LEWIS         28                         COVERAGE
BRTSBOTS
BISGMRD             482f.26f9.6885   1                                         4
&sMtH tlP                                   COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
           Case 8:19-cv-00836-JVS-DFM Document 1 Filed 05/06/19 Page 5 of 10 Page ID #:5



              I                      A.      Coverage
              )                              We   will   pay all sums an "insured" legally must pay

              3                              as damages because of      "bodily injury" or "property
              4                              damage" to which this insurance applies, caused by

              5                              an "accident" and resulting from the ownership,

              6                              maintenance or use     ofa covered "auto".
              1
                                                                     **.*

              8                              We have the right and duty to defend any "insured"

              9                              against a "suit" asking for such damages ...

             l0                              l.     Who Is An Insured
             ll                              The following are "insureds":

             L2                                     a,       You for any covered "auto".
             t3                                     b.       Anyone else while using with your
             t4                                              permission a covered "auto" you own,

             15                                              hire or borow except:
             16                                              (l)    The owner or anyone else from
             t7                                                     whom vou hire or borrow      a

             18                                                     aoua."O   "auto." This exception
             19                                                     does not apply   ifthe   covered

             20                                                     "auto" is a "trailer" connected to
             2l                                                     a covered'oauto" you own.

             22                                              (2)    Your "employee" if the covered
             23                                                     "auto" is owned by that
             24                                                     "employee" or a member of his
             25                                                     or her household.

             26                                     c.       Anyone liable for the conduct of an
             )1                                              "insured" described above but onlv to

LEWIS        28                                              the extent of that liability.
BRtSBOtS
BISGAARD          4821-2619-6885 l
&sv[H uP                                  COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
              Case 8:19-cv-00836-JVS-DFM Document 1 Filed 05/06/19 Page 6 of 10 Page ID #:6



                 I              16.        The CGL Policy issued to CRP is endorsed under form CG 00               0l   10

                 )    01, which includes an exclusion for auto use:

                 3                         g.      Aircraft, Auto Or Watercraft
                 4                         "Bodily injury" or "property damage" arising out of the
                 f,                        ownership, maintenance, use or entrustment to others               of
                 6                         any aircraft, "auto" or watercraft owned or operated by or

                 7                         rented or loaned to any insured.

                 8              17,        The Excess Policy issued to CRP provides in pertinent part as follows:
                 9                         SECTION I     - COVERAGES
                10                         COVERAGE A. BODILY INJURY AND PROPERTY
                11                         DAMAGE LAIBILITY; and COVERAGE B.
                l2                         PERSONAL INJURY AND ADVERTISING INJURY
                l3                         LIABILITY.
                t4                         1.      INSURING AGREEMENT.
                l5                                 a.    We     will   Dav on behalf of the insured the

                t6                                       "ultimate net loss" in excess of the
                l1                                       "applicable underlying limit" which the
                18                                       insured become legally obligated to pay as

                t9                                       damages because of "bodily        injury".   .   .



               20                                  This insurance applies to "bodily injury" or
               2l                                  "property damage" only if:
                ))                                       (i)      The "bodily injury" or "property
               23                                                 damage" is caused by an "occurrence"
                24                                                that takes place anywhere in the world;
                25                                       (ii)     The "bodily injury" or "property
               26                                                 damage" occurs during the policy
               27                                                 period;

               28                                                           **.i<
LEWIS
BRtSBOtS
BISGAAI?D             4821-2619-6885   1
                                                                        6
& SvflFltlP
                                                COMPLAINT FOR DECLARATORY RELIEI- AND REIMBURSEMENT
             Case 8:19-cv-00836-JVS-DFM Document 1 Filed 05/06/19 Page 7 of 10 Page ID #:7



                1                        7       DEFENSE OF CLAIMS OR SUITS.
                2                                A,    We    will   have no duty to defend any claim or

                3                                      "suit" that any other insurer has a duty to
                4                                      defend.      If we elect   to   join in the defense of
                5                                      such claims or "suits," we           will   pay all

                6                                      expenses we incur.

                1                                b.    We    will   have the right and duty to defend any

                8                                      "suit" for damages which are payable under
                9                                      Coverages A or B (including damages or

               10                                      partly within the "retained limit") but which
               lt                                      are not payable by a policy of "underlying

               t2                                      insurance", or any other available insurance,
               l3                                      because:

               l4                                      (l)     Such damages are not covered; or
               l5                                      (2)     The "underlying insurance" has been
               l6                                              exhausted by the payment of claims

               t7                                                         **'F

               18                        SECTION II          WHO IS AN INSURED
                                                         -
               t9                        l.      If you are designated in the Declarations            as:

               20                                                         **'k

               2l                                d.    An organization other than a partnership, join
               22                                      venture or limited liability company, you are
               23                                      an insured.

               24                        2.      Each of the followins is also an insured:

               25                                a.    As respects the "auto hazard"'.
               26                                      (l)     Anyone using an "auto" you own, hire
               27                                              or borrow including any person or

LEWIS          28                                              organization legaily responsible for
BRISBOIS
BISGAARD            .182r-26 t9-5885 I
&SvtTH tlP
                                              COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
           Case 8:19-cv-00836-JVS-DFM Document 1 Filed 05/06/19 Page 8 of 10 Page ID #:8



              I                                            such use provided   it   is with your

              2                                            permission; and

              3                                      (2)   Any of your executive officers,
              4                                            directors, paftners, emPloYees or

              f,                                           stockholders, operating an "auto" you

              6                                            do not own, hire or borrow while it is

              7                                            being used in your business.

              8                       None of the following is an insured under       (l)   or (2) above:

              9                                                    ***
             l0                                            (b)    The owner or lessee of any
             1l                                                   "auto" hired by or for you or
             12                                                   loaned to you, and any agent or

             13                                                   employee of such owner or
             t4                                                   lessee.

             l5                                                    **t<

             16                                       FIRST CAUSE OF ACTION
             t7                                      (Declaratory Relief Against CRP)

             18              18.      Travelers refers to and incorporates by reference the allegations in
             19 paragraphs            I through   17 of this Complaint as though    fully   set forth herein.

             20              19.      Travelers is defending CRP in the Underlying Action under             a

             2l    reservation of rights.
             22              20.      There is no coverage for CRP under the Travelers policies. The
             23    Chevrolet Malibu is not a covered auto under the Travelers policies, as CRP did not
             24 bonow the auto, and the Chavezes are not employees of CRP.

             25              2L       There presently exists a controversy between Travelers, on the one

             26 hand, and CRP, on the other hand, in that Travelers contends that it has no

             27 obligation to defend and/or indemniff CRP in the Underlying Action. CRP

LEWIS        28 contends that coverage exists for the Underlying Action under the Travelers
BRtSBOtS
BISGMRD            482r.26r9-6885 l
&sMtHtlP                                 COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
               Case 8:19-cv-00836-JVS-DFM Document 1 Filed 05/06/19 Page 9 of 10 Page ID #:9



                  I   po_ucles.

                  2            Accordingly, a declaration of this court is necessary to determine the rights
                  3   and obligations existing among Travelers and CRP.

                  4

                  5                                   (Declaratory Relief Against Chavezes)

                  6             22.        Travelers refers to and incorporates by reference the allegations in

                  7   paragraphs 1 through 17 of this Complaint as though               fully   set forth herein.

                  8             23.         Travelers is not defending the Chavezes in the Underlying Action.
                  9             24.         There is no coverage for the Chavezes under Travelers policies. The
                 l0 Chevrolet Malibu is not a covered             auto under the Travelers policies, as CRP did not

                 ll   borrow the auto, and the Chavezes are not employees of CRP.
                 12             25.         There presently exists a controversy between Travelers, on the one

                 l3   hand, and the Chavezes, on the other hand, in that Travelers contends that it has no

                 l4   obligation to defend and/or indemniff the Chavezes in the Underlying Action. The
                 l5   Chavezes contend that coverage exists for the Underlying Action under the

                 r6 Travelers policies.
                 17            26.          Accordingly, a declaration of this courl is necessary to determine the
                 18 rights and obligations existing among Travelers and the Chavezes.

                 19

                 20                               (Reimbursement of Defense Costs from CRP)

                 2l             27.         Travelers refers to and incorporates by reference the allegations in
                 ))   paragraphs           I through l7 of this complaint as though fully       set forth herein.

                 23             28.         Pursuant to the case of Berss v. Superior   Court,l6 Cal. 4th 35 (1997),
                 74 Travelers is entitled to reimbursement of defense fees and costs it has expended
                 25 and/or      will       expend in defense of matters which were never covered under the

                 26 Travelers policies. In the instant matter, Travelers has expended and                   will    expend

                 21 fees and costs defending CRP in the Underlying               Action. Travelers has specifically

LEWIS            28 reserved its rishts to seek reimbursement of those costs.
BRtSBOtS
BISGAARD              4821-26r9-6885   1


&SMIII-ItI.P                                   COMPLAIN'f FOR DECLARATORY RELIEF AND REIMBURSEMENT
         Case 8:19-cv-00836-JVS-DFM Document 1 Filed 05/06/19 Page 10 of 10 Page ID #:10



              1              29.         Travelers requests a judgment declaring that it is entitled to
              ) reimbursement from               CRP of some and/or all of the defense fees and costs expended

              3     by Travelers in defense of CRP in the Underlying Action.
              4              $HEREFORE, Travelers prays for judgment against cRP and the chavezes
              3     as follows:

              6              I   .       On the First Cause of Action for   a   judgment declaring that Travelers

                                         has no obligation to defend and/or indemnifr CRP in the Underlying
              ,.1
               I

              8                          Action under the Travelers policies;
              9              2.          On the Second Cause of Action for          a   judgment declaring that Travelers

             10                          has no obligation to defend andior indemnifo the Chavezes in the

             ll                          Underlying Action under the Travelers policies;
             t2              3.          On the Third Cause of Action for       a   judgment declaring that CRP is

             l3                          obligated to reimburse Travelers for some and/or all of the costs and
             t4                          fees paid or to be paid by Travelers in defending CRP in the

             15                          Underlying Action;
             l6              4.          For costs of suit incurred herein, including attomeys' fees, where
             l7                          permitted by conduct and/or law; and
             18              5.          For such other relief as the Court may deem just and proper.
             t9
             20 DATED: May 3.2019                                LEWIS BzuSBOIS BISGAARD & SMITH I-IP
             2l
             7)
             23
                                                                 Bv:        isi Ansela A. Zanin
                                                                      Rebecca R. Weinreich
             24                                                       Angela A. Zanin
                                                                      Attorneys for Plaintiff TRAVELERS
             25
                                                                      PROPERTY CASUALTY OF AMEzuCA
             26
             )1

LEWIS        28
BRtSBOtS
BISGAARD            4821-2619-6885   |
                                                                       10
&SfuTIH UP
                                            COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
